Name: Commission Decision (EU) 2017/190 of 1 February 2017 authorising France to derogate pursuant to Article 14(6) of Regulation (EC) No 216/2008 of the European Parliament and of the Council from certain common aviation safety rules concerning the installation of components (notified under document C(2017) 458)
 Type: Decision
 Subject Matter: air and space transport;  transport policy;  production;  technology and technical regulations;  European Union law;  mechanical engineering;  Europe
 Date Published: 2017-02-03

 3.2.2017 EN Official Journal of the European Union L 29/61 COMMISSION DECISION (EU) 2017/190 of 1 February 2017 authorising France to derogate pursuant to Article 14(6) of Regulation (EC) No 216/2008 of the European Parliament and of the Council from certain common aviation safety rules concerning the installation of components (notified under document C(2017) 458) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 14(7) thereof, Whereas: (1) France notified its intention to grant an approval derogating from the common aviation safety rules implementing Regulation (EC) No 216/2008 contained in Commission Regulation (EU) No 1321/2014 (2). Pursuant to Article 14(7) of Regulation (EC) No 216/2008, the Commission assessed the need for, and the level of protection emerging from, the proposed derogation, based on the recommendation of the European Aviation Safety Agency (hereinafter EASA) of 24 September 2015 (3). (2) The proposed derogation, notified by France on 24 July 2015, concerns point M.A.501 of Annex I (Part-M) to Regulation (EU) No 1321/2014, which requires that no component may be fitted on aircraft unless it has been appropriately released to service on an EASA Form 1 or equivalent. (3) The proposed derogation concerns the installation of engines R755B2M on YMF5C aircraft registered in France. Those aircraft are produced by WACO Classic Aircraft Corporation, established in the United States of America, which holds the EASA approved type certificate EASA.IM.A.055 and the FAA production certificate No 328CE, approving production of the related type of aircraft. Engines R755B2M are produced by Air Repair, also established in the United States of America, which holds the EASA approved type certificate EASA.E.092. Air Repair provides WACO Classic Aircraft Corporation with its engines for installation. However, Air Repair does not hold either a production approval or an FAA 145 repair station approval and cannot therefore deliver engines with release to service forms to other customers. The information received by EASA indicates that Air Repair does not wish to obtain either a production approval or an EASA Part-145 approval. (4) Since the new engines produced by Air Repair cannot be delivered to customers with an EASA Form 1 or equivalent, the French authorities explained that derogation from the requirement of point M.A.501 is necessary so as to ensure that an owner of an YMF5C aircraft, who intends to buy a new engine P/N (Model) R755B2M, Serial Number 17819, may have that engine installed, in France, on that aircraft. (5) The French authorities explained that an equivalent level of protection can be achieved by other means. Those means consist of the requirement that the aircraft producer declares that the engines to be installed are similar to ones it would install in its production line and of the requirement that those engines are installed by qualified personnel and in accordance with the applicable aircraft maintenance manual which contains the necessary information for the removal and installation of those engines. (6) Based on the recommendation of EASA, issued on 24 September 2015, the Commission considers that, through those other means, an equivalent level of protection to that attained by the application of point M.A.501 of Annex I (Part-M) to Regulation (EU) No 1321/2014 can be achieved. Consequently, France should be entitled to grant the proposed derogation. (7) In accordance with Article 14(7) of Regulation (EC) No 216/2008, a decision by the Commission that a Member State may grant a proposed derogation needs to be notified to all Member States, which would also be entitled to apply the measure in question. This Decision should therefore be addressed to all Member States. The description of the derogation, as well as the conditions attached to it, should be such as to enable other Member States to also apply that measure when they are in the same situation, without requiring a further decision by the Commission. Member States should exchange information on the application of the measure where they apply it, in accordance with Article 15(1) of Regulation (EC) No 216/2008, as this application may have effects outside the Member States that grant the derogation. (8) The measures provided for in this Decision are in accordance with the opinion of the European Aviation Safety Agency Committee, HAS ADOPTED THIS DECISION: Article 1 France may grant approvals derogating from point M.A.501 of Annex I (Part-M) to Regulation (EU) No 1321/2014 to owners of YMF5C aircraft, produced by WACO Classic Aircraft Corporation, who intend to buy engines R755B2M and have them installed on their aircraft, provided that the aircraft manufacturer has declared that those engines are similar to the ones that would be installed in its production line and provided that those engines are installed by qualified personnel and in accordance with the applicable aircraft maintenance manual which contains the necessary information for the removal and installation of those engines. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 February 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1). (3) EASA CASE 2015/87  Recommendation No FR/18/2015  EASA letter 2015(D)54366